Title: To John Adams from Benjamin Rush, 2 March 1809
From: Rush, Benjamin
To: Adams, John



My dear & venerable friend
Philadelphia March 2nd: 1809.

Your favor of the 19th. of February was alike acceptable with all your former letters. The papers will inform you that our government is about to yeild to the Clamors of your part of the United States against the Embargo laws. Had our Legislators been better historians they would have  promptly saved their honor, and preserved the peace of our Country. Augustus repealed a law to compel Batchelors to marry as soon as he discoved that it could not be carried into effect. One of the Kings of Spain issued an edict to Oblige the Citizens of madrid to build, and make use of privies, in order to defend the streets of that city from the Ordure which covered them every morning. This edict was resisted, and repealed, and the inhabitants of madrid continue to this day to enjoy in their old & filthy habit the triumph of their Ancestors over the despotism of their government. From the Scarcity & high price of wood in Vienna, Joseph the 2nd: issued An order to the Citizens of his capital to bury their dead in linnen or woolen Cloath. The Order was disobeyed, and in Consequence thereof repealed, with this declaration by the Emperor “Let my Subjects rot in the ground in any way they please.”
Our new governor has begun his administration by a rupture with the general government which may possibly end in bloodshed. The newspapers will inform you of its cause. His Excellency is said to be a well-disposed man, but he is said to be under the influence of a new Sect of Democrats called “Quadroons”. A Mr: Binns—an active and intelligent printer is at the head of them. The offices in the gift of the governor have been confined, chiefly to this Sect. The Old Democrats of whom Duane & Leib are the heads, begin to complain of him. The Quids of whom mr Dallas is considered as the head, have no influence over him.
The 22nd: of last month the birth day of General Washington was celebrated with great festivity in our city.
We are advised to eat Onions in order to prevent our being offended with the breath of persons who have eaten them. Is there no method of infecting with persons with madness in order to prevent their being offended and distressed with the madness of their friends, and the public? Nat: Lee the poet was asked in a Cell in Bethlehem hospital—“What brought him there”. He said answered—“he had said the world was mad, but that the world had said the same thing of him, and that he had been outvoted”.—Do, and say what we will,—we shall I fear always be outvoted, by the fools & knaves & madmen of our Country.—
Tomorrow I expect to close my lectures. The Subject of it my last lecture will be “the diseases of the eyes & ears.” Difficult as they are to cure in the human body, they are far less so, than when they affect those two Senses in public bodies. How blind to have the former been to the drafts upon the treasury in favor of ——— and how deaf have the latter been to the Cries of the Sailors & Others who have suffered by the Embargo!—
A Deiu! ever yours

Benjn: Rush